DETAILED ACTION
The finality of the preceding Office action mailed November 18, 2020, is hereby withdrawn pursuant to MPEP 706.07(e).
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on January 7, 2021 has prompted a new ground(s) of rejection presented in this Office action, below.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).
Claim 1 has been amended.  Claims 1-3 are currently pending and under examination.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over JP J10-95889, as evidenced by KR 2013-0058623; however, for convenience the machine translation of KR ‘623 will be cited below.
JP ‘889 teaches a fluororesin composition that can be formed in to a seal for a swivel joint (p. 1, [0005]), comprising a hard copper alloy powder, inorganic fiber, solid lubricant/hard powder and a tetrafluoroethylene-perfluoroalkyl vinyl ether copolymer (p. 2, [0006]-(1)), where the copolymer is taught as comprising 
JP ‘889 specifically lists the hard copper alloy powder as preferably bronze (p. 3, [0009]), the hard powder as a composite oxide of cobalt oxide and aluminum oxide, containing at least one other inorganic oxide such as chromium oxide and magnesium oxide (pp. 3-4, [0013]).
JP ‘889 teaches the sold lubricant/hard powder as being used in a fine powder, such that 100% of the particles pass through a Tyler standard sieve of preferably 300 mesh (p. 4, [0014]).
JP ‘889 exemplifies the use of molybdenum disulfide with the trade name Nichimori C, teaching that 100% of the particles passed through a Tyler standard sieve 400 mesh, and a cobalt blue which also possessed a particle size such that 100% of the particles passed through a Tyler standard sieve 400 mesh. 
A Tyler standard sieve 400 mesh has openings of 0.0380 mm or 38 microns, suggesting that 100% of all the particles had a particle size of less than 38 microns, suggesting a range which overlaps with the claimed range of 0.1-10 micron, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a cobalt composite oxide having a particle size of 1.2 micron, as JP ‘889 teaches that this is suitable particle size for the solid lubricant/hard powder.
JP ‘889 is prima facie obvious over instant claims 1 and 2.
As to claim 3, the claim limitation “useable for construction machinery” is a future intended use limitation.  
During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 (II).
The recited intended use does not result in a structural difference between the claimed invention and JP ‘889.
JP ‘889 teaches that the fluororesin compsotiion can be used as a seal for a swivel joint, such as a wear ring for a hydraulic or pneumatic cylinder that is subjected to a high load (p. 7, [0032]); therefore, the seal of JP ‘889 is inherently capable of use in construction machinery, as hydraulic or pneumatic cylinders are commonly use in the field of construction machinery.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on January 7, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/Primary Examiner, Art Unit 1768